Order filed April 11, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01046-CV
                                   ____________

                          JOHN PAYNE SMITH, Appellant

                                        V.

                  ELSA ISELA JACQUEZ-SMITH, Appellee


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30875

                                   ORDER

      Appellant’s brief was due March 25, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before May
9, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                      PER CURIAM